                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

 VICTOR D. MCMILLER                                )
                                                   )
            Petitioner,                            )
                                                   )
 v.                                                )           No.: 2:16-CV-00252-PLR-CRW
                                                   )
 MIKE PARRIS 1,                                    )
                                                   )
            Respondent.                            )
                                                   )


                                  MEMORANDUM OPINION
        Petitioner Victor McMiller has filed a pro se petition for a writ of habeas corpus under 28

U.S.C. §2254, challenging the constitutionality of his detainment pursuant to his Sullivan County

convictions for the sale and delivery of dihydrocodeinone, a controlled substance [Doc. 1]. After

reviewing the parties’ filings and the relevant state court record, the Court has determined that

Petitioner is not entitled to relief under §2254, and no evidentiary hearing is warranted. See Rules

Governing § 2254 Cases, Rule 8(a) and Schriro v. Landrigan, 550 U.S. 465, 474 (2007). For the

reasons set forth below, the §2254 petition will be DENIED, and this matter will be DISMISSED.

      I. BACKGROUND

        Evidence at trial demonstrated that on two separate occasions, once on February 11, 2008,

and again on April 23, 2008, the Kingsport Police Department used confidential informant Patricia

Wise to complete controlled purchases of dihydrocodeinone, commonly referred to as Lortab, from


        1
         The Court notes that it appears that Petitioner is no longer in custody of Respondent, as
Petitioner has indicated two changes of address, first to a different correctional facility, and next,
to Matthew 25 Inc., 625 Benton Avenue, Suite 120, Nashville, TN 37204 [Doc. 21, Doc. 26].
However, as Respondent has continued to file and respond, through counsel, after these address
change requests, and Petitioner has not indicated the correct new Respondent, the Court will not
name a new Respondent sua sponte.
Petitioner. State v. McMiller, No. E2010-01558-CCA-R3-CD, 2011 Tenn. Crim. App. LEXIS

893, at *1-2 (Tenn. Crim. App. Dec. 6, 2011) (“McMiller I”).

        Ms. Wise, an admitted crack cocaine user, testified that she contacted the Kingsport Police

Department after receiving felony theft charges, in hopes of providing information in exchange for

clemency in her sentencing. Id. at *2, 4. She provided officers with information about her co-

worker, Jessica Hooker, who was then romantically involved with Petitioner, and they arranged a

drug transaction. 2 Id. at *4-5. Ms. Hooker testified that Ms. Wise asked her if she knew where to

buy Lortab pills, and Ms. Hooker responded that she could get them from Petitioner, who “had a

prescription for them because he had degenerative bone disease.” Id. at *6. Ms. Hooker clarified

at trial that while she had never personally seen Petitioner sell the pills, he had previously told her

that he had sold pills and would do so in the future if she knew any buyers. Id. at *7.

        At trial Ms. Wise testified that she, along with Detective Scott Reed, went to meet Ms.

Hooker to purchase the pills. Id. at *5. They went to Petitioner’s apartment, where Ms. Hooker

introduced Ms. Wise to Petitioner in the living room, and then went into the bedroom with Ms.

Wise and sold her two Lortab pills. Id. Ms. Hooker confirmed that she sold Ms. Wise Lortab pills

from Petitioner’s apartment. Id. at *6-7. Ms. Hooker’s testimony detailed that she sold Lortab

tablets to Ms. Wise twice, each time from Petitioner’s apartment. During the first transaction, in

January 2008, Ms. Hooker alleged that while Petitioner was not home, she later gave him the

money Id. at *7. During a second meeting in March 2008, Petitioner was home during the drug

sale. 3 Id.




        2
           Ms. Hooker later married Petitioner but was separated from him at the time of trial.
McMiller I at *6.
        3
           Ms. Hooker pled guilty to two counts each of the sale and delivery of dihydrocodeinone.
Id. at *7.
                                                  2
       After the January transaction with Ms. Hooker, Detective Reed orchestrated two controlled

buys of Lortab through Ms. Wise, this time purchasing the pills from Petitioner. Id. at *2.

Detective Reed testified that on February 11, 2008, he rode to the pre-arranged location, an

apartment complex, with Ms. Wise, searched her vehicle and person for drugs, attired Ms. Wise

with audio and video surveillance equipment, and gave her $100 to purchase 14 Lortab pills. Id.

at *2. Detective Reed testified that while he could not see the hand-to-hand transfer, he saw

Petitioner in a white Ford Explorer, saw Ms. Wise walk over to the vehicle, and that Ms. Wise

returned to her vehicle with the pills which the Detective then took and logged into evidence. Id.

at *3. Ms. Wise also later identified Petitioner in a photographic lineup. Id. at *4. On the second

controlled buy, on April 23, 2008, Detective Reed followed similar procedures – he searched Ms.

Wise’s person and vehicle, wired her with audio recording equipment, and gave her $70 to

purchase ten Lortab pills. Id. at *3. While he did not ride to the location with Ms. Wise, he

followed her to the same location as the first buy, watched her go into the residence, listened to

the transaction through the recording equipment, and then as Ms. Wise left, followed her to another

location where the pills were taken from her and processed into evidence. Id. Ms. Wise’s

testimony regarding these events was substantially similar to Detective Reed’s. Id. at *5-6.

       Tennessee Bureau of Investigation (“TBI”) Agents Carl Smith and Ashley Cummings

tested the 24 pills received in this case and identified the tablets as containing dihydrocodeinone,

a Schedule III controlled substance. Id. at *6. Agent Smith analyzed the 14 tablets from the

February transaction by identifying the logo on the tablets and using an infrared spectrometer to

conclusively determine that the pills contained dihydrocodeinone.          Id. at *11-12.      Agent

Cummings performed a similar analysis of the pills from the April transaction; she visually

examined the tablets and performed a logo identification, as well as performing a gasometrical



                                                 3
mass spectrometer analysis, to discern that the tablets contained dihydrocodeinone. Id. at *12.

She identified the tablets as Watson 385, commonly referred to as Lortab. Id. While neither Agent

Smith nor Agent Cummings weighed the tablets, Agent Cummings clarified that “tablets aren’t

generally weighed as part of our examination. Basically, we get that information from our logo

identification book that tells us how many milligrams of each [hydrocodone and acetaminophen]

is in the tablets.” Id. at *13.

        In 2009, a Sullivan County jury convicted Petitioner of two counts each of the sale and

delivery of dihydrocodeinone [Doc. 7 Att. 1 p. 20-23]. His convictions for delivery were merged

into his convictions for the sale of the substance, and he was sentenced to 12 years for each

conviction, to be served consecutively for an effective 24-year sentence [Id.].

        In 2011, Petitioner appealed to the Tennessee Court of Criminal Appeals (“TCCA”)

alleging that the presentment against him was facially invalid, challenging the sufficiency of the

evidence against him regarding both his identity as the perpetrator and the content of the drugs,

and arguing that the trial court erred both in allowing testimony concerning Petitioner’s prior drug

sales and by imposing consecutive sentences [Doc. 7 Att. 7]. Finding no merit, the TCCA affirmed

Petitioner’s conviction. McMiller I. Petitioner then applied for permission to appeal to the

Tennessee Supreme Court (“TSC”), which was denied [Doc. 7 Att. 10, 11].

        Next, Petitioner filed a state petition for post-conviction relief, which was denied [Doc. 7

Att. 12 p.3-10, p. 57-65]. He appealed the dismissal of his petition to the TCCA claiming the

ineffective assistance of counsel for counsel’s alleged failures to (1) appropriately challenge or

object to testimony regarding Petitioner’s prior drug sales, (2) challenge the validity, or lack of,

arrest warrant before Petitioner’s arrest, (3) call Lisa Barker as a witness, and (4) communicate

plea offers. Id. at *8. Petitioner also raised a claim that the officers arresting him did so without



                                                 4
a “warrant in hand,” in violation of his Fourth Amendment rights, which the TCCA did not address

[Doc. 7 Att. 20]. The TCCA found that counsel was not ineffective and affirmed the denial of

post-conviction relief. McMiller v. State, No. E2014-02132-CCA-R3-PC, 2015 Tenn. Crim. App.

LEXIS 992, at *16 (Tenn. Crim. App. Dec. 14, 2014) (“McMiller II”). Petitioner again applied

for permission to appeal to the TSC, which was denied [Doc. 7 Att. 23].

         Finally, Petitioner filed this petition for federal habeas corpus relief [Doc. 1]. After both

the response and Petitioner’s reply were filed, Petitioner filed a motion to hold in abeyance while

he attempted to exhaust state court remedies, which the Court granted [Doc. 8, Doc. 9, Doc. 10,

Doc. 11, Doc. 12]. Meanwhile, in state court, he filed a motion to re-open post-conviction

proceedings, in which he raised several grounds of the ineffective assistance of counsel 4 and a

claim that his trial was unfair because some of his issues were not raised and his witnesses were

not subpoenaed [Doc. 28 Att. 1]. The court denied his motion to re-open, finding that “even taking

as true the allegations set out in the motion to re-open, they fail to state a claim upon which the

post-conviction petition may be properly re-opened” [Doc. 28 Att. 2 p.2]. Petitioner applied for

permission to appeal this decision to the TCCA which was also denied [Doc. 28 Att. 3, 5]. On

January 25, 2018, Petitioner simultaneously filed motions in this Court to lift the stay of his case,

to appoint counsel, and to amend his habeas petition [Doc. 14, 15, 16]. He later filed a motion to

dismiss or vacate his sentence and a motion to compel a response [Doc. 17, Doc. 23]. On October

22, 2019, the Court granted Petitioner’s motion to lift stay, motion to amend his Petition, and

motion to compel response, while denying his motion for the appointment of counsel and




         4
             Two of these claims had been previously litigated in state court, while the rest were
novel.
                                                    5
dismissing his motion to dismiss or vacate his sentence [Doc. 27]. The claims presented in both

Petitioner’s initial and amended petitions are now before this Court.

   II. STANDARD OF REVIEW

       Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), codified in

28 U.S.C. §2254, a district court may not grant habeas corpus relief for a claim that a state court

adjudicated on the merits unless the state court’s adjudication of the claim:

               (1) resulted in a decision that was contrary to, or involved an
                   unreasonable application of, clearly established Federal law, as
                   determined by the Supreme Court of the United States; or

               (2) resulted in a decision that was based on an unreasonable
                   determination of the facts in light of the evidence presented in
                   the state court proceeding.

28 U.S.C. § 2254(d)(1) and (2). This standard is intentionally difficult to meet. Woods v. Donald,

135 S. Ct. 1372, 1376 (2015) (quotation marks omitted). A district court may only grant habeas

relief under the “contrary to” clause where the state court decides a question of law or materially

indistinguishable set of facts conversely to the Supreme Court. Williams v. Taylor, 529 U.S. 362,

405-06 (2000). To grant habeas relief under the “unreasonable application” clause, the Court must

find that the state court’s decision was an “objectively unreasonable,” and not simply an erroneous

or incorrect, application of the correct legal principle to the facts. Id. at 409-11. The AEDPA

likewise requires heightened respect for state factual findings. Herbert v. Billy, 160 F.3d 1131,

1134 (6th Cir. 1998). Where the record supports the state court’s findings of fact, those findings

are entitled to a presumption of correctness which may be rebutted only by clear and convincing

evidence. 28 U.S.C. § 2254(e)(1).

       In addition to the stringent standard for succeeding on the merits of a claim, the granting

of habeas relief is further restrained by exhaustion requirements and the doctrine of procedural



                                                 6
default. 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999). Exhaustion

requires a petitioner to “fairly present” each federal claim to all levels of the state appellate system,

including the state’s highest court, Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009) 5, to ensure

that states have a “full and fair opportunity to rule on the petitioner’s claims,” Manning v.

Alexander, 912 F.2d 878, 881 (6th Cir. 1990); See O’Sullivan, 526 U.S. at 842. If a claim has

never been presented to the highest available state court and is now barred from such presentation

by a state procedural rule, that claim is procedurally defaulted and barred from federal habeas

review. Wallace v. Sexton, 570 F. App’x 443, 449 (6th Cir. 2014). Procedural default may also

occur when Petitioner presented the claim to the highest court, but the state court was prevented

from “reaching the merits of the petitioner’s claim” because petitioner failed to comply with an

applicable state procedural rule, which is regularly enforced and is an “adequate and independent”

state ground. Id. (citing Maupin v. Smith, 785 F.2d 135, 138 (6th Cir. 1986)); Seymour v. Walker,

224 F.3d 542, 549-550 (6th Cir. 2000) (citing Wainwright v. Sykes, 433 U.S. 72, 80, 84 87

(1977)).

        A claim that has been procedurally defaulted may be considered on its “merits only if the

petitioner establishes cause for his failure to comply with the state procedural rule and actual

prejudice from the alleged violation of federal law or “demonstrates that his is ‘an extraordinary

case, where a constitutional violation has probably resulted in the conviction of one who is actually

innocent.’” Wallace, 570 F. App’x at 452 (quoting Murray v. Carrier, 477 U.S. 478, 496 (1986));

see also House v. Bell, 547 U.S. 518, 536 (2006). To show sufficient “cause,” Petitioner must

point to “some objective factor external to the defense” that prevented him from raising the issue




        5
         However, Tennessee has clarified that presentation to the TCCA will suffice to satisfy
exhaustion requirements. Tenn. S. Ct. R. 39.
                                                   7
in his first appeal. Murray, 477 U.S. at 488. Where petitioner fails to show cause, the court need

not consider whether he has established prejudice. See Engle v. Isaac, 456 U.S. 107, 134 n.43

(1982); Leroy v. Marshall, 757 F.2d 94, 100 (6th Cir. 1985).

   III. ANALYSIS

           A. Exhaustion and Procedural Default

       Altogether, Petitioner now raises the following claims, as paraphrased by the Court:

           1. The evidence was insufficient to support his convictions.

           2. His Fourth Amendment rights were violated when officers arrested him without a

               warrant.

           3. His counsel was constitutionally ineffective for:

                  a. Opening the door and failing to object to testimony regarding prior drug

                      sales,

                  b. Failing to interview and subpoena Lisa Barker,

                  c. Failing to interview and subpoena Ed Ragsdale,

                  d. Failing to communicate the plea offer to Petitioner,

                  e. Failing to file a motion to suppress the audio and video recordings of the

                      drug transactions,

                  f. Failing to file a motion to dismiss the presentment,

                  g. Failing to timely object to the chain of custody of the tablets,

                  h. Failing to raise that the detective never obtained a court order for a wire or

                      electronic surveillance from the appropriate authority,

                  i. Failing to raise that the “male detective did not follow protocol in getting a

                      female officer to strip search the confidential informant,”



                                                8
                   j. Failing to file a motion of discovery and object to the state’s withholding of

                       evidence,

                   k. Failing to object to the arresting officer’s lack of arrest or search warrant,

                       and

                   l. Failing to object to “the fact that there was no evidence at trial or the post-

                       conviction hearing quantifying the amount of dihydrocodeinone in any of

                       the tablets analyzed.”

           4. The presentment against him was facially invalid.

           5. He was denied his right to subpoena witnesses.

[Doc. 1, Doc. 16]. Respondent contends that the majority of these claims have been procedurally

defaulted for having never been presented, or having been improperly presented, to the TCCA or

TSC [Doc. 8, Doc. 29]. This Court agrees. With the exception of claims 1, 3(a), 3(b), 3(d), 3(k),

and 4, Petitioner’s claims were not fairly presented to the state courts, and there is no cause for

which to excuse his default.

       Petitioner has presented his claims to the TCCA three times, once on direct appeal, once

appealing the denial of post-conviction relief, and once in his application for permission to appeal

the denial of his motion to reopen post-conviction proceedings [Doc. 7 Att. 7, Doc. 7 Att. 20, Doc.

10 Att. 1]. His claims have never been presented to the TSC, with the exception of their inclusion

in his applications for permission to appeal the decisions of the TCCA on both direct appeal and

post-conviction appeal [Doc. 7 Att. 10, Doc. 7 Att. 23]. 6 Of the claims he now raises, only claims



       6
         To the extent that Petitioner attempts to argue that this presentation is adequate to satisfy
exhaustion, the Court notes that raising a claim “for the first and only time in a procedural context
in which its merits will not be considered unless there are special and important reasons therefore,
[does not] constitute fair presentation.” Olson v. Little, 604 F. App’x 387, 402 (6th Cir. 2015)
(quoting Castille v. Peoples, 489 U.S. 346, 351 (1989)).
                                                  9
1, 2, 3(a), (b), (d), (k) and 4 were presented to the TCCA, 7 rendering all other claims unexhausted.

However, due to Tennessee’s one-year statute of limitations and one petition rule, there are no

state remedies still available so Petitioner’s claims are “technically exhausted.” Engle, 456 U.S.

at 110; See Tenn. Code Ann. § 40-30-102. Instead, those of Petitioner’s claims which have never

been raised to the state’s highest court and are now foreclosed from such presentation are

procedurally defaulted. 8 Wallace, 570 F. App’x at 449.

       While claim 2, in which Petitioner challenges the legality of his arrest, was raised to the

TCCA in Petitioner’s post-conviction appellate brief [Doc. 7 Att. 20], it is procedurally defaulted

because its improper presentation to the TCCA prevented the state court from reaching the merits

of the claim. 9 While the TCCA did not address this claim nor elaborate on its decision not to do




       7
          The Court notes that Petitioner did subsume one line in his post-conviction appellate brief
stating that “counsel should have subpoenaed Officer Ragsdale in order to provide proof regarding
the illegal search and seizure of the Defendant,” which mirrors claim 3(c), within his claim
challenging the legality of his arrest [Doc. 7 Att. 20 p. 25]. However, Petitioner did not plead this
claim at the post-conviction trial level, did not present Officer Ragsdale at the post-conviction
evidentiary hearings, and did not specify or adequately develop this as a claim for relief on post-
conviction appeal. As such, it is also procedurally defaulted.
       8
          Many of these claims were raised first in Petitioner’s Sullivan County Criminal Court
motion to reopen post-conviction proceedings, which does not satisfy exhaustion requirements. In
Petitioner’s application for permission to appeal the denial of this motion, he raised a singular
challenge that the trial court improperly denied his motion to reopen post-conviction proceedings
without a hearing. The TCCA denied the application, finding both that Petitioner had not properly
complied with procedural requirements — specifically that he had not attached a copy of the post-
conviction court’s order to his application — and that even if he had complied, his claims were
not a statutorily proper ground on which to reopen post-conviction proceedings. This presentation,
in a context in which the claims were unlikely to be considered without special reason and which
did not satisfy state procedural requirements, is not sufficient to thwart procedural default. See
Olson, 604 F. App’x at 402; Wallace, 570 F. App’x at 449.
       9
         The state contends that Petitioner did not raise any Fourth Amendment claims to the
TCCA, but he very clearly argues the invalidity of his arrest in his post-conviction appellate brief
[Doc. 7 Att. 20 p. 24-25]. As is explained, this presentation was not adequate, but the Court notes
                                                 10
so, the Court finds that the TCCA was prevented from addressing the merits of this claim because

Petitioner did not raise it in his original post-conviction petition, thus waiving this claim [Doc. 7

Att. 12 p. 3-10]. See Tenn. Code Ann. §40-30-106(g) (“A ground for relief is waived if the

petitioner personally or through an attorney failed to present it for determination in any proceeding

before a court of competent jurisdiction in which the ground could have been presented…”);

Beechem v. State, 2012 Tenn. Crim. App. LEXIS 458 (Tenn. Crim. App. July 2, 2012) (holding

“an issue not presented in a petition for post-conviction relief may not be raised for the first time

on appeal”). Dismissal on this procedural ground, which is regularly enforced, and adequate and

independent, is then sufficient to foreclose federal habeas review of this claim. See Seymour v.

Walker, 224 F.3d at 549-550.

           B. Cause and Prejudice

       In order for Petitioner’s procedurally defaulted claims to be considered, Petitioner must

sufficiently plead cause and prejudice. Petitioner bears the burden of proving cause and prejudice,

which requires him to do more than “rely on conclusory assertions of cause and prejudice…;”

instead he must “present affirmative evidence or argument as to the precise cause and prejudice

produced.” Lundgren v. Mitchell, 440 F.3d 754, 763-64 (6th Cir. 2006). Here, even when given

the leniency granted to pro se petitioners, the Court finds that Petitioner raises only the ineffective

assistance of counsel as cause.

       To successfully prove that counsel was constitutionally ineffective, a defendant must

establish (1) that counsel’s performance was deficient such that he was no longer “functioning as

the ‘counsel’ guaranteed under the Sixth Amendment,” and (2) that counsel’s “performance




that the TCCA’s lack of discussion on this claim does not indicate that Petitioner failed to raise it
at all, or that it was unexhausted. Clinkscale v. Carter, 375 F.3d 430, 437-38 (2004).
                                                  11
prejudiced the defense… so as to deprive the defendant of a fair trial” and undermine the reliability

of trial results. Strickland v. Washington, 466 U.S. 668, 687 (1984). To prove deficiency, the

defendant must show “that counsel’s representation fell below an objective standard of

reasonableness.” Id. at 688. To prove prejudice, the defendant must show that “there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Id. at 694.

       Ordinarily, because there is “no constitutional right to an attorney in state post-conviction

proceedings,” the ineffective assistance of counsel in post-conviction proceedings does not qualify

as “cause” to excuse procedural default of constitutional claims. Coleman v. Thompson, 501 U.S.

722, 725, 755 (1991). However, the Supreme Court has carved out a narrow exception to this rule

that allows a substantial claim of ineffective assistance of post-conviction counsel to constitute

cause for underlying claims of ineffective assistance of counsel when the state limits presentation

of those claims to post-conviction proceedings or employs a procedural framework that “makes it

highly unlikely… that a defendant [had] a meaningful opportunity to raise a claim of ineffective

assistance of trial counsel on direct appeal.” Trevino v. Thaler, 569 U.S. 413, 429 (2013) (citing

Martinez v. Ryan, 566 U.S. 1, 18 (2012)). 10 This exception applies in Tennessee. See Sutton v.

Carpenter, 745 F.3d 787, 795-96 (6th Cir. 2014).

       For the ineffective assistance of counsel to constitute cause to excuse Petitioner’s

procedural default of his claims, this Court must find that (1) the claims of ineffective assistance

of trial counsel were “substantial,” (2) there was no counsel or counsel was ineffective during the



       10
           The ineffective assistance of counsel cannot then properly constitute cause for the
procedural default of Petitioner’s claims 2 or 5, as neither of those claims raise the ineffective
assistance of counsel. See Abdur-Rahman v. Carpenter, 805 F.3d 710, 714-16 (6th Cir. 2015)
(noting that the Sixth Circuit has only applied the Martinez exception to claims of ineffective
assistance of counsel).
                                                 12
state collateral review, (3) the state collateral review proceeding was the “initial” review

proceeding, and (4) the state law system requires or strongly encourages ineffective assistance

claims to be raised in initial review collateral proceedings. Trevino v. Thaler, 569 U.S. at 423

(citing Martinez, 566 U.S. at 13-14, 16-17). To demonstrate that his claims are substantial,

Petitioner “must demonstrate that the claim[s] ha[ve] some merit.” Martinez, 566 U.S. at 14.

        Petitioner pleads eight procedurally defaulted claims of the ineffective assistance of

counsel, 3(c), 3(e), 3(f), 3(g), 3(h), 3(i), 3(j), and 3(l), in less than one-and-a-half pages [Doc. 16].

He offers few facts supporting them and almost no description of alleged prejudice, absent one

statement that subpoenaing Officer Ragsdale “would have made a Difference [sic] in the out come

[sic] of the Case [sic]” [Id. at 2]. While the Court is mindful of Petitioner’s pro se status, he has

not provided enough information for the Court to determine that his claims are substantial,

specifically that there is merit to his claim that counsel was deficient in a way that prejudiced him

and warrants exception to the doctrine of procedural default.

        Petitioner has insufficiently pleaded the substantiality of claim 3(c), alleging that counsel

was ineffective for failing to interview and subpoena the arresting officer, Ed Ragsdale [Doc. 1 p.

29-30; Doc. 16 p. 2]. While not clarified in his amended petition, in his original petition Petitioner

claimed that Officer Ragsdale could have testified as to “the Truth [sic],” presumably referring to

the alleged lack of warrant [Doc. 1 p. 29-30]. However, Officer Ragsdale was not presented at

post-conviction hearings, and outside of Petitioner’s own assertions, there is no indication as to

what his testimony would have included. Moreover, at post-conviction hearings, trial counsel

testified that after much discussion with Petitioner he did not find any deficiencies with the

warrant, leading the trial court to find that counsel was not then ineffective. McMiller II at *7-8.

While Petitioner did appeal this decision, he did not introduce the capias or warrant into evidence,



                                                   13
forcing the TCCA to presume the correctness of the trial court’s judgment. McMiller II at *15-16.

In short, Petitioner has presented no evidence, outside of his own imprecise words, that indicates

there was any defect upon his arrest, or that Officer Ragsdale would testify to any information that

benefitted Petitioner. He has, therefore, not pled a substantial claim that trial counsel was deficient

for failing to subpoena the arresting officer to testify.

        Claim 3(e), in which Petitioner alleges that counsel was ineffective for failing to file a

motion to suppress the audio and video recordings of the drug transactions which were taken in

violation of the “Wire Tapping and Electronic Act” is also not substantial [Doc. 16 Att. 1 p.1].

Petitioner does not clarify which audio and/or visual recordings he believes should have been

suppressed, nor does he detail what grounds counsel should have used to suppress them.

Presumably, Petitioner is referring to the Electronic Communications Privacy Act of 1986, 18 U.S.

C. §§ 2510-2523, and the audio/video recordings of the drug transactions obtained by the use of

the confidential informant, but Petitioner has pointed to no language in this statute or other federal

law to demonstrate that such recording is a violation. Accordingly, Petitioner has not proven that

there was any merit to this claim.

        For claim 3(f), where Petitioner complains that counsel failed to file a motion to dismiss

the presentment against him, Petitioner has not provided sufficient argument to overcome the

TCCA’s holding that the challenge to his presentment was meritless [Doc. 16 Att. 1 p. 2]. The

TCCA found that the mischaracterization was erroneous surplusage, and that even with its

removal, the crimes were still sufficiently charged. McMiller I at *25-26. Petitioner has not

offered evidence that counsel was then ineffective for failing to object to what the state courts

determined was a valid presentment, or how Petitioner’s trial would have been impacted had

counsel objected. This claim is not substantial.



                                                   14
       For claim 3(g), under which Petitioner raises that counsel failed to “object to the chain of

custody of the handling of the drug’s [sic],” Petitioner provided no details of any alleged breaks in

the chain of custody [Doc. 16 Att. 1 p. 2]. The handling of the evidence was testified to at trial by

Officer Scott Reed, there are no apparent flaws in the chain of custody, and Petitioner has made

no argument alerting the Court to what defect he suggests [Doc. 7 Att. 2 p. 143, 152-62]. Petitioner

has therefore not demonstrated that this is a substantial claim.

       In claim 3(h), Petitioner claims that counsel failed to object to the lack of court order for

wire or electronic surveillance of Petitioner, or alternatively, object to the state’s withholding of

such court order during discovery [Doc. 16 Att. 1 p.2]. Petitioner provides no case law, nor is the

Court aware of any, requiring that police seek court orders before wiring a confidential informant.

Petitioner has again failed to raise sufficient argument to demonstrate that his claim in substantial.

       Under claim 3(i), Petitioner challenges counsel’s failure to raise that “the male detective

did not follow protocol” when he failed to have a female detective strip search the confidential

informant before the controlled buy [Doc. 16 Att. 1 p. 2]. However, Petitioner offers no evidence

of the existence of the supposed protocol the officer violated in his search of the confidential

informant, nor any case law implying that such a search was necessary. Petitioner has not

demonstrated that this is a substantial claim.

       In claim 3(j), Petitioner challenges the state’s “withholding of evidence” that Petitioner’s

wife would be testifying at trial as a Brady 11 violation [Id.]. Regardless of the substantiality of

this claim, Petitioner unsuccessfully raised this claim during post-conviction proceedings, and then

abandoned it on appeal [Doc. 7 Att. 12 p. 5; Doc. 7 Att. 20]. The Martinez/Trevino exception,



       11
           Brady v. Maryland, 373 U.S. 83, 87 (1963) (holding “suppression by the prosecution of
evidence favorable to an accused . . . violates due process where the evidence is material, either to
guilt or to punishment, irrespective of the good faith or bad faith of the prosecution.”)
                                                 15
which excuses the procedural default only of claims not raised at the first opportunity due to the

ineffective assistance of counsel, does not apply to post-conviction appellate proceedings. See

Wallace, 570 F. App’x at 453.

       Lastly, Petitioner raises claim 3(l) — that counsel was ineffective for failing to object to

the insufficient evidence presented at trial [Doc. 16 Att. 1 p. 3]. On direct appeal, the TCCA found

that Petitioner’s challenge to the sufficiency of the evidence was meritless, as the evidence adduced

at trial, which included affirmative testimony from two expert witnesses, was sufficient to prove

that the drugs Petitioner sold should be classified as Schedule III controlled substances. McMiller

I at *15. It then appears that any challenge counsel made was likely to be unsuccessful and not

beneficial to Petitioner. See, e.g., Hoffner v. Bradshaw, 622 F.3d 487, 499 (6th Cir. 2010) (holding

counsel is not constitutionally ineffective for not pursuing meritless claims). As such, Petitioner

has not proven that his claim that counsel should have objected to the sufficiency of the evidence

has any merit.

       Petitioner has not provided enough evidence for any given claim to demonstrate that the

claim had merit, and that counsel was thus ineffective for failing to raise it. Because the Court

finds that Petitioner has provided conclusory allegations of cause and that his defaulted claims are

not substantial, it cannot excuse Petitioner’s procedural default to consider his claims on their

merits. His non-defaulted claims will be discussed in turn.

           C. Merits Analysis

                    i. Evidence Sufficiency

       Petitioner claims that his convictions were obtained without sufficient evidence to persuade

a reasonable jury of his guilt beyond a reasonable doubt [Doc. 1 p. 16-21]. Specifically, Petitioner

challenges the sufficiency of the evidence presented at trial regarding the drug content of the tablets



                                                  16
obtained by Ms. Wise [Id.]. Respondent contends that there was ample evidence for the jury to

find Petitioner guilty on every element of the crime, including that the tablets contained the

identified drug and could correctly be identified as Schedule III [Doc. 8 p. 6-11].

       To evaluate challenges to the sufficiency of the evidence on habeas review, federal courts

analyze “whether, after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). The courts look to the evidence supporting

the conviction with specific reference to each element of the crime as established by state law. Id.

at 324 n.16. However, because the trier of fact is charged with, and in the best position for,

resolving conflicts in testimony, weighing the evidence, and drawing inferences, their verdict will

be given deference. Id. at 319. Challenges to the sufficiency of the evidence are incredibly

difficult for petitioners to hurdle due to the strong deference granted to these claims, both by the

jurors’ verdict and the state court of appeals’ consideration of this verdict. Coleman v. Johnson,

132 S. Ct. 2060, 2062 (2012). To grant habeas relief, the Court must find that the jury’s finding

was “so insupportable as to fall below the threshold of bare rationality.” Id. at 2065.

       On direct appeal to the TCCA, Petitioner challenged the sufficiency of the evidence as to

both his identity as the purveyor of the tablets, and the drug content of those tablets. McMiller I

at *8-16. The TCCA applied Jackson, and state law mirroring its analysis, to determine that the

evidence was sufficient. It noted that Petitioner was convicted under Tenn. Code. Ann. § 39-17-

417(a)(4) and (d)(1) for the sale and delivery of dihydrocodeinone, a Schedule III controlled

substance, a Class D felony. Id. at *10-11. Under Tennessee law, this offense requires a defendant

to knowingly deliver or knowingly sell a controlled substance. Id. at *10. The drug involved in




                                                17
this case, dihydrocodeinone, is explicitly, statutorily designated as a Schedule III controlled

substance. Id. Specifically, the statute declares:

                (a) Schedule III consists of the drugs and other substances, by
                whatever official name, common or usual name, chemical name, or
                brand name designated, listed in this section
                .…
                (e) NARCOTIC DRUGS.
                (1) Unless specifically excepted or unless listed in another schedule,
                any material, compound, mixture, or preparation containing any of
                the following narcotic drugs, or their salts calculated as the free
                anhydrous base or alkaloid, in limited quantities:
                ….
                (C) Not more than three hundred (300) milligrams of
                dihydrocodeinone per one hundred (100) milliliters or not more than
                fifteen (15) milligrams per dosage unit, with a fourfold or greater
                quantity of an isoquinoline alkaloid of opium;
                (D) Not more than three hundred (300) milligrams of
                dihydrocodeinone per one hundred (100) milliliters or not more than
                fifteen (15) milligrams per dosage unit, with one (1) or more active
                nonnarcotic ingredients in recognized therapeutic amounts;

Id. at *11 (citing Tenn. Code Ann. §39-17-410(a), (e)(1)(C)-(D)). The court went on to note that

two separate TBI agents, Agent Smith and Agent Cummings, testified as drug analysis experts

about the tablets obtained through the February 11 and April 23 drug transactions. Id. at *11-12.

Both agents conclusively identified the tablets as a Schedule III controlled substance, and neither

their lab reports nor their qualifications as experts were objected to or otherwise challenged. Id.

at *12-14. The court then held that this was a permissible use of expert testimony and was

sufficient proof of the classification of the tablets. Id. at *14.

        The TCCA’s holding is neither contrary to nor an unreasonable application of federal law.

There was uncontroverted proof from two unchallenged expert witnesses that the tablets purchased

by Ms. Wise during each controlled buy and provided to them for analysis contained

dihydrocodeinone and were classified as a Schedule III controlled substance. Petitioner makes no

argument, nor is this Court aware of any precedent, that uncontradicted expert testimony is


                                                   18
insufficient to prove an element of a crime. 12 Petitioner’s argument then amounts to a challenge

to the credibility or methodology of these witnesses or the weight given to their testimony, which

the Court cannot properly consider, as the Sixth Circuit has “long held the view that ‘the weight

and credibility of the testimony of [a party’s] expert witnesses were for the jury.’” United States

v. Persaud, 866 F.3d 371, 381 (6th Cir. 2017) (quoting O’Donnell v. Geneva Metal Wheel Co.,

183 F.2d 733, 737 (6th Cir. 1950)). As such, “the credibility of the government’s expert

testimony…cannot be attacked in a sufficiency-of-the-evidence challenge, which asks whether a

rational jury could rely on the expert’s testimony in concluding that [Petitioner] is guilty beyond a

reasonable doubt.” Id. at 383. Accordingly, the Court declines to find that the state court was

unreasonable in finding that a rational juror could have relied on the presented expert testimony to

find that Petitioner was guilty of selling or delivering a Schedule III controlled substance.

Petitioner is not entitled to relief on this claim.

                    ii. Ineffective Assistance of Counsel

        Petitioner raised various claims of the ineffective assistance of counsel, but as clarified

above, most of them are now procedurally defaulted. Petitioner’s remaining claims of ineffective

assistance of counsel are: (1) counsel failed by opening the door and failing to object to testimony

regarding Petitioner’s prior drug sales, (2) counsel failed to interview and subpoena Lisa Barker,

(3) counsel failed to convey the plea offer, and (4) counsel failed to object to the lack of warrant

at Petitioner’s arrest.   Respondent contends that the state court’s holdings were neither an

unreasonable application of nor contrary to federal law.




        12
           Indeed, given that the “uncorroborated testimony of an accomplice may support a
conviction,” United States v. Spearman, 186 F.3d 743, 746 (6th Cir. 1999), the Court finds it
unlikely that uncontradicted expert testimony is not sufficient to prove a single element.
                                                      19
       To successfully prove that counsel was constitutionally ineffective, a defendant must

establish (1) that counsel’s performance was deficient such that he was no longer “functioning as

the ‘counsel’ guaranteed under the Sixth Amendment,” and (2) that counsel’s “performance

prejudiced the defense… so as to deprive the defendant of a fair trial” and undermine the reliability

of trial results. Strickland v. Washington, 466 U.S. 668, 687 (1984). To prove deficiency, the

defendant must show “that counsel’s representation fell below an objective standard of

reasonableness.” Id. at 688. To prove prejudice, the defendant must show that “there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Id. at 694.

       The Supreme Court has clarified that when a federal court reviews a state court’s

application of Strickland, which sets its own high bar for claims, “establishing that a state court’s

application was unreasonable under §2254(d) is all the more difficult.” Harrington v. Richter, 562

U.S. 86, 105 (2011) (quoting Padilla v. Kentucky, 559 U.S. 356, 371 (2010)). “In those

circumstances, the question before the habeas court is ‘whether there is any reasonable argument

that counsel satisfied Strickland’s deferential standard.’” Id.; See Jackson v. Houk, 687 F.3d 723,

740-41 (6th Cir. 2012) (stating the “Supreme Court has recently again underlined the difficulty of

prevailing on a Strickland claim in the context of habeas and AEDPA . . . .”).

                                   a. Prior Bad Acts

       Petitioner claims that counsel was ineffective for opening the door and failing to object to

testimony regarding his prior bad acts — namely his prior drug sales [Doc. 1 p. 32]. Petitioner

says that counsel’s failure to object was not a result of any overall trial strategy, and that because

the prior bad act was similar to the crime for which he was on trial, the failure to object was

extremely prejudicial [Id.]. Respondent claims that the state court properly found that trial counsel



                                                 20
was not deficient because he did not, in fact, open the door to testimony about Petitioner’s bad

acts, and that even if he had, Petitioner was not prejudiced because the court issued a jury

instruction clarifying that these bad acts could not be used to prove his disposition to commit the

crime of which he was accused [Doc. 8 p. 18-22]. This Court finds that the state court’s holding

was not an unreasonable application of or contrary to federal law, and Petitioner is not entitled to

relief on this claim.

        On cross-examination, trial counsel asked Ms. Hooker, Petitioner’s estranged wife,

whether she had “any personal knowledge that [the petitioner] sold drugs to Pat Wise on February

11th.” McMiller II at *11. Ms. Hooker responded in the negative, and counsel followed up asking

if she saw Petitioner sell Lortabs to Ms. Wise during the April 23 transaction, to which Ms. Hooker

again responded no. Id. Finally, counsel posed the question to Ms. Hooker, “[i]n fact you were

married [to] this man, you never saw him sell Lortabs to anybody did you?” Id. Ms. Hooker again

responded that she had not. Id. At this point, the state requested a bench conference and

“mistakenly informed the trial court that trial counsel had just asked Ms. Hooker whether she had

‘personal knowledge’ that the Petitioner ‘sold drugs to anyone.’” Id. The court allowed further

questioning of Ms. Hooker, outside the presence of the jury, where Ms. Hooker testified that she

did not know, before or after the transactions, that Petitioner sold to Ms. Wise on either of the

dates, but that she did know that he had sold drugs “because he told [her]” and had told her the

drugs were available for sale. Id. at *12. Based on the state’s characterization of trial counsel’s

question, counsel agreed that Ms. Hooker’s response would have been misleading, and the court

allowed further questioning on this point in front of the jury. Id. at *12. The court did provide a

curative instruction to the jury, however, alerting jurors that they may not “consider such evidence




                                                21
to prove [the petitioner’s] disposition to commit the crime for which he’s on trial in this case.” Id.

at *13.

          On direct appeal, Petitioner argued that the trial court erred by permitting this testimony.

Id. However, the TCCA found that Petitioner’s counsel had waived this issue by failing to object

and noted that counsel had “opened the door to [Ms. Hooker’s] testimony of [petitioner’s] prior

drug sales by asking her about her knowledge of it during cross-examination.” Id. Petitioner then

relied on this holding to challenge trial counsel’s performance on post-conviction appeal. Id. On

post-conviction appeal, however, the TCCA ruled that trial counsel’s performance was not

deficient where he did not actually open the door to Ms. Hooker’s prior bad acts testimony. Id. at

*13-14. Instead, the court found that trial counsel asked whether Ms. Hooker had personal

knowledge of Petitioner’s selling to Ms. Wise, or whether she had seen him sell drugs to anyone,

which the prosecutor combined in arguing that trial counsel opened the door. Id. at *14. The

TCCA then ruled that as asked, counsel’s question did not open the door, and that counsel thus

committed no error in this regard and was not deficient. Id.

          Here, the crux of the TCCA’s holding did not turn on its interpretation or application of

Strickland, but rather on its factual finding that counsel did not, in fact, open the door to testimony

regarding prior drug sales. Therefore, the question before this Court is whether the record supports

the state court’s finding of fact and, if so, whether Petitioner has rebutted the presumption of

correctness entitled to that finding by clear and convincing evidence. See 28 U.S.C. §2254(e)(1).

The record demonstrates that trial counsel asked the questions exactly as iterated by the TCCA,

and that he did not actually ask Ms. Hooker whether she had personal knowledge of any drug sales




                                                  22
by Petitioner [Doc. 7 Att. 3 p.75]. 13 Petitioner has provided no evidence or argument to the

contrary. The Court thus cannot find that the TCCA’s decision was based on an unreasonable

determination of the facts.

       Moreover, even if counsel’s questions were in error, Petitioner cannot demonstrate

prejudice where the court offered an immediate instruction limiting the use of this information,

which the jury is presumed to have followed. See Richardson v. Marsh, 481 U.S. 200, 210 (1987).

Because the Court finds neither deficiency nor prejudice, the TCCA’s holding that counsel was

not ineffective is not an unreasonable application of federal law.

       As to Petitioner’s contention that trial counsel should have objected to the testimony, the

Court finds that Petitioner has not shown prejudice. To demonstrate prejudice, Petitioner must

show that but for counsel’s error, the outcome of trial would have likely been different. Strickland,

466 U.S. at 694. Given the trial court’s understanding and ruling allowing the testimony, it is

unlikely that objection would have been successful. Even had the objection been sustained and

this evidence prohibited, there was ample evidence against Petitioner for the specific drug

transactions charged in this case that the outcome was not likely to be different.




       13
          Whether counsel’s question, as asked, did open the door to further testimony is a question
of Tennessee evidence law, and is then “no part of the federal court’s habeas review of a state
conviction [for] it is not the province of a federal habeas court to re-examine state court
determinations on state law questions.” See Estelle v. McGuire, 502 U.S. 62, 67-68 (1991). State
court evidentiary rulings only rise to the level of constitutional violation when they undermine the
fundamental fairness of a petitioner’s trial. Seymour v. Walker, 224 F.3d 542, 552 (6th Cir. 2000).
Ms. Hooker’s testimony remained that she never saw Petitioner sell drugs to Ms. Wise or anyone
else, and that he had not told her he sold drugs to Ms. Wise. Her testimony indicating that
Petitioner had told her that he previously sold drugs was not egregiously prejudicial such that it
undermined the fairness of Petitioner’s trial, particularly when Ms. Hooker had already indicated
on direct examination that she had sold Petitioner’s drugs with him present.
                                                 23
                                  b. Lisa Barker

       Petitioner claims that both trial counsel and post-conviction counsel were ineffective for

failing to interview and subpoena Lisa Barker, Petitioner’s parole officer, despite Petitioner’s

request that counsel do so [Doc. 1 p. 34]. Petitioner claims that prior to the events leading to his

charges, he had told Ms. Barker that Ms. Wise had voiced intent to “set [Petitioner] up” if he would

not have intimate relations with her [Id.]. Petitioner claims he asked Ms. Barker to make a note of

this in case anything should happen [Id.]. The State responds that the TCCA’s determination that

counsel was not ineffective was not contrary to or an unreasonable application of clearly

established federal law because it rested on counsel’s testimony that he interviewed Ms. Barker

and determined she would not make a good witness, making this a strategic decision which is

virtually unchallengeable [Doc. 8 p. 25].

       Petitioner raised this issue post-conviction and on post-conviction appeal [Doc. 7 Att. 12

p. 5-6; Doc. 7 Att. 20 p. 26]. He contended that Ms. Barker could have detailed the events above

and stated that he was doing well on parole and was an exemplary parolee [Id.]. However, at post-

conviction hearings, trial counsel testified that he did interview Ms. Barker and determined that

she would not make a good witness, as she would testify that Petitioner was not doing well on

parole [Doc. 7 Att. 12 p. 59; Doc. 7 Att. 12 p. 19]. Specifically, Ms. Barker said that Petitioner

was noted to have been selling drugs again [Id.]. The TCCA found that as such, counsel’s decision

not to call this witness was a “reasonably based trial strategy” that it “would not second guess.”

McMiller II at *15.

       The state court’s crediting of trial counsel’s testimony that he interviewed Lisa Barker and

his assertion that she would not have been a favorable witness is not a decision this Court is in the

position to reweigh. Persaud, 866 F.3d at 381. The Court presumes, then, that counsel’s decision



                                                 24
not to call Ms. Barker was indeed a calculated decision that is virtually unchallengeable under

Strickland. See Burton v. Renico, 391 F.3d 764, 774 (6th Cir. 2004) (holding “strategic choices

by counsel, while not necessarily those a federal judge in hindsight might make, do not rise to the

level of a Sixth Amendment violation.”). The court cannot find that there is no rational argument

that counsel’s performance satisfied constitutional mandates, and thus, Petitioner is not entitled to

relief on this claim.

                                  c. Plea Offer

        Petitioner claims that he never received information regarding any plea deal from the state,

and that if he had, “he would have excepted the plea and risked going to trial” [Doc. 1 p. 38]. The

Court assumes Petitioner means this to say that he would have pleaded guilty. The Respondent

again maintains the state court’s determination that counsel was not ineffective was not an

unreasonable application of federal law [Doc. 8 p. 25-26].

        On post-conviction appeal, Petitioner challenged that trial counsel never discussed any plea

deal from the state [Doc. 7 Att. 20 p.27]. At post-conviction hearings, trial counsel testified that

he was certain he conveyed plea offers from the state, and that Petitioner was “adamant from the

get-go that… the confidential informant in this case had no credibility and the jury would simply

not believe a word she said and this case would be beat” [Doc. 7 Att. 12 p.22-25]. In addition,

trial counsel produced evidence that Petitioner had expressly written to him “no plea bargan [sic]”

[Doc. 7 Att. 14 Ex. 5]. Finding that there was explicit testimony from trial counsel and letters that

demonstrated trial counsel’s conveyance of the plea offers as well as Petitioner’s rejection, the

TCCA ruled that this issue was without merit. McMiller II at *15-16.

        Petitioner correctly points out that counsel has an affirmative duty to communicate plea

offers as it is for defendants, not counsel, to decide whether to accept. See Missouri v. Frye, 566



                                                 25
U.S. 134, 135 (2012). Petitioner’s claim involves a factual determination, whether counsel did

convey the plea offer, that requires a credibility determination between competing witnesses.

Federal courts sitting in habeas are not appropriately positioned for such determinations. Given

that the record in this case supports the TCCA’s finding, its holding was not based on an

unreasonable determination of the facts or an unreasonable application of law. Petitioner is not

entitled to relief on this claim.

                                    d. Arrest Warrant

        Petitioner claims that trial counsel was ineffective for failing to object to Petitioner’s

warrantless arrest despite Petitioner’s many requests that he do so [Doc. 1 p. 29]. Respondent,

however, holds out that there was a valid warrant for Petitioner’s arrest at the time of his arrest,

and that the TCCA was then not unreasonable in finding that counsel was not ineffective for failing

to object on this ground [Doc. 8 p. 11-15].

        In his post-conviction petition, Petitioner argued that counsel was ineffective because he

“did not investigate to see if the Police Department had an Arrest Warrant, when they went into

the Defendant’s House illegally” [Doc. 7 Att. 12 p. 7]. Petitioner then immediately stated that

“[d]efendant’s attorney also did not check to see why there were two Warrant’s [sic], served on

the Defendant, when it only takes one” [Id.]. The post-conviction court found that counsel was

not deficient, as he had “discussed the validity of the arrest warrant on several occasions” and

found the warrant to be valid. McMiller II at *7-8. In his post-conviction appeal, Petitioner

challenged the validity of his arrest, which the TCCA read as a challenge to counsel’s failure to

challenge the validity of the warrant [Doc. 7 Att. 20 p. 24]. Id. at *14. However, here, the TCCA

found that it was bound to “presume the lower court’s ruling that trial counsel was not deficient in




                                                26
this regard was correct,” because Petitioner had introduced neither the capias nor the warrant into

evidence and had thus not proven his allegations by clear and convincing evidence. Id. at *14-15.

       Petitioner has unsuccessfully demonstrated that he was arrested without a warrant where

the trial court found that there was a valid capias for his arrest [Doc. 7 Att. 13 p. 54]. Because the

Court cannot discern any issues with the warrant, it cannot find that the TCCA unreasonably

applied Strickland in finding that counsel was not ineffective for failing to object to the

circumstances surrounding Petitioner’s arrest.

                  iii. Presentment

       Finally, Petitioner alleges that due to mistakes contained within, the presentment against

him was facially invalid [Doc. 1 p. 39]. Respondent argues that this claim is procedurally defaulted

because Petitioner raised it to the state courts under a different constitutional theory [Doc. 8 p. 27-

30]. In the alternative, Respondent claims that Petitioner is not entitled to relief “because it has

been long established that the federal right to presentment or indictment by a Grand Jury does not

extend to the states through the Fourteenth Amendment” [Id.].

       Petitioner first raised this claim on direct appeal [Doc. 7 Att. 7 p. 27-29]. He argued that

the presentment against him was invalid as it incorrectly charged Petitioner with a “Class ‘C’

felony” when the charges against him should have correctly been a “Class ‘D’ felony” [Id.].

Petitioner claimed that due to this error, the court was not “in a position to enter an appropriate

judgment,” which then rendered the presentment facially invalid [Id.]. He cited no federal case

law or state cases applying federal analysis. His lone implication of the federal nature of his claim

was in the caption where he argued that the presentment was invalid under the Sixth and Fourteenth

Amendments [Id.].

       In its analysis, the TCCA first noted that:



                                                  27
        After the jury was sworn in this case, the State moved to amend the presentment.
        The prosecutor noted that the presentment erroneously classified the charges as
        Class C felonies, rather than Class D felonies. Defense counsel objected to the
        amendment. The trial court noted that the erroneous classification was
        “surplusage,” and that it did not impair Defendant’s ability to defend himself, but
        that the court could not allow an amendment to the presentment without
        Defendant’s consent because jeopardy had attached. Therefore, the court denied the
        prosecutor’s request. The court stated, “I don’t find that it in any way prejudices
        the defendant, the fact that it says a C as opposed to a D.”

McMiller I, at *24. The TCCA went on to find that in Tennessee, an indictment or presentment

must “state the facts constituting the offense in ordinary and concise language…in a manner so as

to enable a person of common understanding to know what is intended, and with that degree of

certainty which will enable the court, on conviction, to pronounce the proper judgment.” Id. at

*24-25. Surplus language will not render the instrument defective, if after removing the surplus

language, the offense is still sufficiently charged. Id. at *25. The court determined that Petitioner

was not entitled to relief, finding that the classification of the offense is not a statutorily required

element of the indictment, and that as such, the incorrect classification was non-necessary

surplusage. Id. at *26.

        In his original federal habeas petition, Petitioner raised this claim using almost exactly the

same language he used on direct appeal [Doc. 1 p. 22]. However, he did not cite the Sixth or

Fourteenth Amendment, but instead included Fifth Amendment language that “no person shall be

held to answer for a capital or otherwise infamous crime unless on a presentment or indictment of

a grand jury” [Doc. 1 p. 22]. Respondent argues that this leaves Petitioner’s claims procedurally

defaulted because he did not raise the “same claim under the same theory” as was raised to the

state courts [Doc. 8 p. 27]. The question of whether this claim is exhausted or procedurally

defaulted is a complex one that need not be addressed, as the Court will deny this claim on its

merits as permitted by 18 U.S.C. §2254(b)(2).



                                                  28
        Petitioner cannot demonstrate that the TCCA’s holding was unreasonable. The Sixth

Circuit has indicated that where the charging instrument has given fair notice, Petitioner is not

entitled to habeas relief. More specifically,

                The Due Process Clause of the Fourteenth Amendment does not
                require of the states as it does of the United States that defendants
                be indicted by a grand jury. Hurtado v. California, 110 U.S. 516,
                537-38 (1884). Further, the sufficiency of an indictment does not
                normally present a cognizable issue in federal habeas corpus. Via v.
                Perini, 415 F.2d 1052, 1054 (6th Cir. 1969). However, the method
                of the criminal charge must observe the procedural due process
                requirement of fair notice of the specific charge and a reasonable
                opportunity to defend himself against it. See Cole v. Arkansas, 333
                U.S. 196, 201 (1948); In re Oliver, 333 U.S. 257, 273 (1948);
                Watson v. Jago, 558 F.2d 330, 338-39 (6th Cir. 1977).

Graham v. Engle, 1982 U.S. App. LEXIS 12354 at *3-4 (6th Cir. 1982). While the presentment

in Petitioner’s case did incorrectly list the charges as Class C felonies rather than Class D felonies,

the presentment explicitly stated that Petitioner was being charged with both “unlawfully,

feloniously and knowingly” selling and delivering “Dihydrocodeinone, a Schedule III Controlled

Substance, contrary to T.C.A. §39-17-417.” The Court cannot find that this presentation is so

inadequate as to deprive Petitioner of fair notice or a reasonable opportunity to defend himself. As

such, the Court does not find that the TCCA’s holding was contrary to federal law, and Petitioner

is not entitled to relief on this claim.

    IV. CONCLUSION

        For the reasons set forth above, Petitioner’s petition for a writ of habeas corpus [Doc. 1]

will be DENIED and this action will be DISMISSED.

    V. CERTIFICATE OF APPEALABILITY

        The Court must now consider whether to issue a certificate of appealability (“COA”),

should Petitioner file a notice of appeal. Under 28 U.S.C. § 2253(a) and (c), a petitioner may



                                                  29
appeal a final order in a habeas proceeding only if he is issued a COA, and a COA may only be

issued where a Petitioner has made a substantial showing of the denial of a constitutional right. 28

U.S.C. § 2253(c)(2). When a district court denies a habeas petition on a procedural basis without

reaching the underlying claim, a COA should only issue if “jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district court was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Where the court dismissed a claim on the

merits, but reasonable jurists could conclude the issues raised are adequate to deserve further

review, the petitioner has made a substantial showing of the denial of a constitutional right. See

Miller-El v. Cockrell, 537 U.S. 322, 327, 336 (2003); Slack, 529 U.S. at 484.

       Reasonable jurists would not disagree that Petitioner’s detainment is not in violation of the

Constitution or other federal law. Accordingly, a COA SHALL NOT ISSUE.

       AN APPROPRIATE ORDER WILL ENTER.

       ENTER:


                                      ____________________________________________
                                      CHIEF UNITED STATES DISTRICT JUDGE




                                                30
